t c memo united_states tax_court raphael dang-quang cung petitioner v commissioner of internal revenue respondent docket no filed date r determined an income_tax deficiency and an accuracy-related_penalty under sec_6662 r alleges p received but did not report income from the settlement of a lawsuit r further asserts an increased deficiency for the portion of the settlement p’s attorney retained as a fee held the settlement proceeds p received are taxable_income held further the portion of the settlement proceeds p’s attorney retained constitutes taxable_income to p held further p is liable for the sec_6662 accuracy- related penalty raphael dang-quang cung pro_se eugene kim for respondent memorandum findings_of_fact and opinion wherry judge this case is before the court on a petition for redetermination of a dollar_figure income_tax deficiency and a dollar_figure accuracy-related_penalty under sec_6662 respondent determined for petitioner’s taxable_year the deficiency stems from unreported dividend and interest_income unreported lawsuit settlement proceeds petitioner received and corresponding computational adjustments by way of an amended answer filed date respondent alleges an increase to income of dollar_figure on the grounds that the lawsuit settlement proceeds totaled dollar_figure of which petitioner’s attorney retained dollar_figure per their fee agreement respondent also concedes that dollar_figure of the dollar_figure is deductible as a miscellaneous itemized_deduction subject_to the floor of sec_67 because of that increase to income and the corresponding 1unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as amended and in effect for the taxable_year at issue the rule references are to the tax_court rules_of_practice and procedure deduction respondent seeks to increase the deficiency by dollar_figure and the accuracy-related_penalty by dollar_figure after concession sec_2 the issues for decision are whether respondent has conceded dollar_figure of the settlement income whether petitioner’s settlement proceeds constitute taxable_income and whether an accuracy-related_penalty under sec_6662 should be imposed findings_of_fact some of the facts have been stipulated the stipulation of facts with accompanying exhibits and the stipulation of settled issues are incorporated herein by this reference at the time the petition was filed petitioner resided in california petitioner is employed as an attorney and practices entertainment law and civil litigation in date petitioner saw an online advertisement at www autotrader com for a certified pre-owned bmw 645ci convertible the advertisement listed the price at dollar_figure but did not list the mileage on the car the seller was lithia seaside inc d b a bmw of monterey lithia petitioner called lithia told the salespeople that he was interested in buying the 2respondent concedes that petitioner is not responsible for self-employment_tax on the settlement proceeds petitioner concedes dollar_figure of unreported dividend income and dollar_figure of unreported interest_income car and set an appointment for the next day to finalize the deal when he called the dealership later that day to confirm the final price including sales_tax and other fees the dealership told petitioner that the dollar_figure price was a mistake the dealership told petitioner that he could purchase the car for dollar_figure plus sales_tax but that it could not sell it to him for the price listed on line petitioner demanded that the dealership honor the original price and the dealership refused after some back and forth petitioner filed a lawsuit in california superior court in the county of los angeles on date see cung v lithia seaside inc no 07e09254 cal super ct filed date the complaint alleged various violations of california statutory law and a breach of contract petitioner sought injunctive relief including a court order that lithia sell him the car for the advertised price damages of no less than dollar_figure punitive_damages attorney’s fees and costs and other legal or equitable relief petitioner and lithia engaged in some discovery and he learned that the car had since been sold to a seattle washington affiliate of lithia eventually petitioner decided that a settlement was in his best interests and settled the suit for dollar_figure in date the settlement check was payable to petitioner’s attorney who per their agreement kept dollar_figure as a fee and wrote a check to him for dollar_figure petitioner’s attorney issued him a form 1099-misc miscellaneous income for the tax_year listing nonemployee compensation of dollar_figure petitioner decided that the dollar_figure he received was not taxable_income and that he did not need to report the amount on his income_tax return he did some but not a lot of research on the issue and concluded that the amount was excludable from income on the grounds that it represented compensation to offset a loss petitioner’s return was prepared by a tax_return_preparer but he never gave the preparer the form 1099-misc issued by the law firm on date respondent issued a notice_of_deficiency petitioner timely petitioned this court for redetermination the case was set for trial at the court’s los angeles california session that began on date and the trial was held on date opinion i amended answer at trial petitioner renewed his objection to the amended answer this time on the grounds that respondent had waived any increase in the deficiency by acknowledging in the stipulation of settled issues that the sole remaining issues in the case involved dollar_figure of settlement proceeds and the sec_6662 accuracy-related_penalty specifically petitioner contends that respondent foot- faulted and waived the increase by having the stipulation of settled issues entered into the record before the amended answer was entered we told petitioner that we would consider his objection and decide the issue in our opinion generally the court will not permit a party to a stipulation to qualify change or contradict a stipulation in whole or in part except where justice requires rule e or good cause is shown 26_tc_171 see also 820_f2d_1543 9th cir stipulations should be enforced unless manifest injustice would result aff’g tcmemo_1986_23 in deciding whether to allow a party to set_aside or modify a stipulation we look at factors such as inconvenience to the court and possible injustice to the moving party if the stipulation was enforced 108_tc_320 citing 85_tc_359 aff’d without opinion 208_f3d_205 3d cir furthermore we have likened stipulations of settled issues and settlement agreements to contracts and look to contract law in construing such agreements 87_tc_1451 in construing the stipulation and the intent of the parties we look first within the four corners of the agreement rink v commissioner t c aff’d 47_f3d_168 6th cir if an agreement such as a statute_of_limitations extension is ambiguous we may look to extrinsic evidence to determine the intent of the parties 92_tc_776 we begin with the language of the stipulation the relevant portion of the stipulation of settled issues reads as follows the parties agree that the adjustments set forth in the notice_of_deficiency dated date for the taxable_year upon which this case is based are settled as follows the remaining issues in this case are a whether the dollar_figure petitioner received is taxable b whether petitioner is liable for the sec_6662 accuracy- related penalty all other adjustments are computational both parties signed and dated this document on date the day of the calendar call petitioner contends that paragraph sec_4 and unambiguously foreclose the issue of the dollar_figure increase while respondent wants us to give effect to the intent of the parties we disagree with petitioner the stipulation of settled issues on its face applies only to the notice_of_deficiency and the parties could not have settled more than what respondent determined in the notice even if we were to find the stipulation ambiguous the parties clearly did not intend to settle respondent’s increase to income respondent as evidenced by the outstanding motion for leave to amend the answer did not so intend in such a case the overt act of pursuing that motion indicates a lack of mutual assent without which there is no contract dorchester indus inc v commissioner t c pincite citing manko v commissioner t c memo in addition the stipulation of facts includes the following statement either party may introduce other and further evidence not inconsistent with the facts herein stipulated the lack of a similar statement in the stipulation of settled issues further supports the conclusion that respondent did not intend to foreclose the increased settlement amount therefore respondent was free to assert in the amended answer an increased deficiency pursuant to sec_6214 and a corresponding increase in the sec_6662 accuracy-related_penalty we overrule petitioner’s oral objection 3we note that petitioner admitted receipt of the full dollar_figure in his petition in about date dealer agreed to compensate petitioner for some of his loss in the sum of dollar_figure after payment to his attorneys petitioner received dollar_figure respondent however alleged that he was not aware of this information at the time the answer was filed in this case which is hard to square with the language in the petition even if the erroneous form 1099-misc clouded the issue respondent was at the very least on notice of the issue one year before filing the motion for leave to amend diligence at the pleading stage of this litigation or careful drafting of the stipulation might have prevented this issue from arising ii settlement proceeds as a general_rule the commissioner’s determination of a taxpayer’s liability in the notice_of_deficiency is presumed correct and the taxpayer bears the burden of proving that the determination is improper see rule a 290_us_111 sec_61 defines gross_income as all income from whatever source derived we interpret this definition broadly to include all accessions to wealth 348_us_426 consistent with the broad definition is the corollary that exclusions from income must be narrowly construed 515_us_323 petitioner bears the burden of proving an exclusion from income is proper see 636_f3d_747 5th cir aff’g tcmemo_2010_53 petitioner failed to point to any statute regulation or caselaw that purports to exclude proceeds from a lawsuit appropriately petitioner does not argue that the settlement proceeds should be excluded from taxable_income under sec_104 which deals with compensation_for personal injury rather petitioner’s argument appears to be more along the lines that the settlement proceeds represent lost value or a constructive reduction of the improperly asserted price of the car settlement proceeds that represent compensation_for lost value or capital are generally not taxable and proceeds that represent lost profits are taxable as ordinary_income 318_f3d_924 9th cir aff’g on this issue 106_tc_184 petitioner bears the burden of showing that the settlement proceeds represent what he claims they represent see id to determine whether a settlement represents lost profit or lost value we ask ‘in lieu of what were the damages awarded ’ id pincite quoting 913_f2d_1486 9th cir rev’g 91_tc_160 we take a broad approach in answering that question which is a question of fact id when a taxpayer receives damages from a settlement rather than a verdict the tax consequences of the settlement depend on the nature of the claim that was the basis for the settlement rather than the validity of the claim healthpoint ltd v commissioner tcmemo_2011_241 citing 504_us_229 the complaint in the civil suit alleged four causes of action violation of california unfair competition law violation of california false advertising law violation of the california consumer legal remedies act and breach of contract petitioner sought specific performance compensatory_damages and punitive_damages the settlement agreement however is silent as to the allocation of the award petitioner has not shown that the parties intended the dollar_figure as a settlement of the breach of contract claim or as a settlement for any of the other california consumer protection law claims petitioner has failed to carry his burden of showing that the proceeds represent what he claims they represent lost value see milenbach v commissioner f 3d pincite furthermore petitioner made no showing as to how much of the settlement was intended as compensatory_damages and how much was meant to settle the claim for punitive_damages because petitioner has failed to carry his burden_of_proof and never owned the bmw 645ci there is no sale_or_exchange we sustain respondent’s determination in the notice_of_deficiency that the settlement proceeds are taxable as ordinary_income finally the supreme court has stated that as a general_rule when a litigant’s recovery constitutes income the litigant’s income includes the portion of the recovery paid to the attorney as a contingent_fee 543_us_426 respondent asserts by way of amended answer that 4a settlement of a lawsuit is not a sale_or_exchange and because there is no sale_or_exchange the proceeds constitute ordinary_income 512_f3d_567 9th cir 111_tc_256 aff’d 196_f3d_866 7th cir eckersley v commissioner tcmemo_2007_282 aff’d 336_fedappx_633 steel v commissioner tcmemo_2002_113 aff’d 78_fedappx_585 9th cir petitioner’s attorney retained dollar_figure of the settlement as a fee for representing him in the lawsuit respondent bears the burden_of_proof with respect to the increased deficiency see rule a respondent has met that burden_of_proof by introducing uncontested evidence that the settlement consisted of dollar_figure of which petitioner’s attorney retained dollar_figure therefore the dollar_figure is taxable_income of petitioner and we sustain respondent’s assertion of the increased deficiency iii sec_6662 penalty when the commissioner seeks the imposition of penalties or additions to tax the commissioner bears the burden of production see sec_7491 116_tc_438 to meet this burden the commissioner must produce sufficient evidence establishing that it is appropriate to impose the penalties or additions to tax see higbee v commissioner t c pincite however the burden to establish the defense of reasonable_cause pursuant to sec_6664 remains with the taxpayer id pincite sec_6662 imposes an accuracy-related_penalty equal to of an underpayment_of_tax attributable to one of five causes specified in subsection b respondent contends that petitioner is liable for the penalty because of negligence or disregard of rules or regulations or alternatively because the underpayment is due to a substantial_understatement_of_income_tax sec_6662 and for the purposes of the penalty ‘negligence’ includes any failure to make a reasonable attempt to comply with the provisions of this title sec_6662 under caselaw ‘negligence is a lack of due care or the failure to do what a reasonable and ordinarily prudent person would do under the circumstances ’ 89_tc_849 quoting marcello v commissioner 380_f2d_499 5th cir aff’g on this issue 43_tc_168 and t c memo aff’d 904_f2d_1011 5th cir aff’d 501_us_868 a substantial_understatement_of_income_tax in the case of an individual is with certain modifications which do not apply in this case an understatement of income_tax that exceeds the greater of of the tax required to be shown on the return for the taxable_year or dollar_figure sec_6662 there is an exception to the sec_6662 penalty when a taxpayer can demonstrate reasonable_cause for the underpayment and that the taxpayer acted in good_faith with respect to the underpayment sec_6664 regulations promulgated under sec_6664 further provide that the determination of reasonable_cause and good_faith is made on a case-by-case basis taking into account all pertinent facts and circumstances sec_1_6664-4 income_tax regs respondent has met his burden of production he has shown that the understatement exceeds dollar_figure which is greater than of the tax required to be shown on the return while petitioner did not file a brief he did argue at trial that he should not be subject_to the penalty because the position he took on his return was not clearly untenable as support petitioner cited 92_tc_351 aff’d 907_f2d_1173 d c cir for the proposition that a position that is not clearly untenable should not give rise to a sec_6662 accuracy-related_penalty in matthews we concluded that the taxpayers were not liable for an accuracy-related_penalty for negligence or intentional_disregard_of_rules_and_regulations because the taxpayers acted with a good-faith belief disclosed their positions and met their burden of proving that they did not act negligently or intentionally id pincite petitioner at trial argued that the key words in matthews were not clearly untenable see id pincite but the reason we found the taxpayers’ position in matthews not clearly untenable was that the taxpayers were able to point to statutory language which they argued allowed them to exclude certain amounts from income petitioner cannot point to a statutory source for his belief that the settlement proceeds stemming from a suit over california consumer protection and breach of contract laws should be excluded from income in addition petitioner makes no attempt to show that the failure to report any of the income was due to reasonable_cause when cross-examined he stated that he received multiple forms from banks and that he gave this information to his return preparer petitioner does not remember giving the preparer the form misc he received from his attorney but he testified that he probably did not we find by a preponderance_of_the_evidence that he did not give the preparer the form 1099-misc regardless petitioner did not provide any evidence tending to show reasonable_cause through reliance on a tax professional see 115_tc_43 aff’d 299_f3d_221 3d cir petitioner has failed to show reasonable_cause and we find that he is liable for the sec_6662 accuracy-related_penalty the court has considered all of petitioner’s and respondent’s contentions arguments requests and statements to the extent not discussed herein we conclude that they are moot irrelevant or without merit to reflect the foregoing and concessions by the parties an appropriate decision will be entered
